Citation Nr: 0000020	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  93-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to direct service connection for arthritis of 
the cervical spine, the lumbar spine, the hips, and 
shoulders.  

2. Entitlement to secondary service connection for arthritis 
of the cervical spine, the lumbar spine, the hips, and 
shoulders.  

3. Entitlement to service connection for the residuals of 
heat prostration.  

4. Entitlement to an increased rating on an extraschedular 
basis for the residuals of a gunshot wound to Muscle Group 
VII, of the left (minor) forearm with compound comminuted 
fracture currently assigned a 30 percent schedular 
disability rating.  

5. Entitlement to a separate compensable rating for the 
residuals of a gunshot wound of the left forearm 
consisting of scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating action by the RO.  In 
February 1993 the veteran appeared and gave testimony at a 
hearing at the RO before a member of the Board.  In December 
1994 the Board remanded this case to the RO for further 
development.  In a rating action of April 1999 the RO granted 
service connection for a left ulnar nerve disability which 
was evaluated as 20 percent disabling.  

The appellant has not initiated an appeal in regard to the 20 
percent rating assigned for his left ulnar nerve disability 
and this issue is not before the Board at this time.  Since 
the 30 percent rating currently veteran's service connected 
residuals of a gunshot wound to Muscle Group VII, of the left 
(minor) forearm with compound comminuted fracture under 
Diagnostic Code 5307 represents the maximum schedular 
evaluation assignable for this disability, the Board has 
construed the veteran's claim for increased rating for this 
disability to be on an extraschedular basis.  Also, in view 
of the findings contained in the report of the veteran's 
September 1998 VA neurological examination, the Board 
considers the issue of entitlement to a compensable 
evaluation for the residuals of a gunshot wound of the left 
forearm consisting of scarring to be before it on appeal at 
this time.  

The Board member who conducted the February 1993 hearing is 
no longer at the Board.  Consequently, the Board sent the 
veteran a letter, dated in September 1999, which informed him 
that the member who conducted the February 1993 hearing is no 
longer employed by the Board and also informed him of his 
right to have a further hearing before a member of the Board 
if he so desired.  It was also stated that, if no response 
from the veteran was received within 30 days of the date of 
the letter, it would be assumed that he did not desire a 
further hearing.  The veteran did not respond to this letter.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1. Arthritis of the cervical spine, lumbar spine, hips, and 
shoulders was not manifested during service or for many 
years thereafter.  

2. There is no medical evidence showing that the veteran's 
arthritis of the cervical spine, lumbar spine, hips, and 
shoulders resulted from injury or disease incurred in 
service.  

3. There is no medical evidence showing that the veteran's 
arthritis of the cervical spine, lumbar spine, hips, and 
shoulders was caused by the service connected residuals of 
a gunshot wound to the left forearm and service connected 
left ulnar nerve injury.  

4. There is no medical evidence showing that the veteran's 
arthritis of the cervical spine, lumbar spine, hips, and 
shoulders increased in disability due to his service 
connected residuals of a gunshot wound to the left forearm 
and service connected left ulnar nerve injury.  

5. The evidence does reflect any current disability resulting 
from the veteran's in-service heat prostration injury.  

6. The residuals of the veteran's gunshot wound of Muscle 
Group VII of the left forearm have not required frequent 
periods of hospitalization nor do they produce marked 
interference with employment.  

7. The veteran has tender scarring on the left forearm as a 
service-connected residual of his gunshot wound to the 
left forearm.  


CONCLUSIONS OF LAW

1. The claim for direct service connection for degenerative 
arthritis of the cervical spine, the lumbar spine, the 
hips, and the shoulders is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2 The claim for secondary service connection for 
degenerative arthritis of the cervical spine, lumbar 
spine, the hips, and the shoulders is not well grounded. 
38 U.S.C.A. §  5107(a).  

3 The claim for service connection for residuals of a heat 
prostration is not well grounded.  38 U.S.C.A. § 5107(a).  

4 The criteria for an evaluation in excess of 30 percent for 
residuals of injury to Muscle Group VII of the left 
(minor) forearm on an extraschedular basis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b) (1999).  

5 The criteria for a 10 percent rating and no more for the 
residuals of a gunshot wound of the left forearm 
consisting of scarring have been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic 
Code 7804 (1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

Initially, the Board notes that it has found all the claims 
enumerated on the title page of this decision to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are plausible.  All 
relevant facts pertaining to these claims have been developed 
to the extent possible and no further assistance to the 
veteran is required to satisfy VA's duty to assist him in the 
development of these claims as mandated by 38 U.S.C.A. 
§ 5107(a).  

I. Primary and Secondary Service Connection for Arthritis 
of the Cervical Spine, Hips, and Shoulders and Service 
Connection for the Residuals of Heat Prostration.  

On the veteran's August 1942 examination prior to entrance 
onto active duty, no pertinent abnormalities were noted.  
Review of the service medical records reveals that the 
veteran was seen in late August 1943 for treatment of 
recurrent, ill defined effects of heat sustained on a hike 
earlier that month.  In early September 1943 the veteran was 
hospitalized for observation of possible meningitis.  He was 
noted to complain of constant headaches and neck pain for one 
week.  The diagnosis was ill-defined effect of heat 
accidentally incurred on a hike in August 1943.  On the 
veteran's January 1946 examination prior to separation from 
service, no pertinent abnormalities were noted.  

No pertinent abnormalities were noted on VA medical 
examination conducted in April 1949.  

In a June 1991 statement Asvin Patel, M.D., reported that he 
was treating the veteran for chronic obstructive pulmonary 
disease, diabetes, and severe arthritis.  

At the time of a VA medical examination in November 1991, the 
veteran stated that he started to have arthritis in the lower 
spine in 1947 and that it subsequently spread to the upper 
spine and hips.  X-rays in November 1991 showed fusion at C4-
5 and C5-6; mild degenerative joint disease of the hips, 
greater on the left; and degenerative arthritis in both 
shoulders.  

During a February 1993 hearing at the RO before a member of 
the Board, the veteran said that he had been seen by many 
private physicians over the years for the treatment of 
arthritis.  He also said that, except for Doctor A. Patel, 
these physicians were all deceased.  The veteran also said 
that he had been receiving VA treatment for arthritis for the 
previous 15 or 16 years.  He also said that doctors had told 
him that his arthritis was due to service.  The veteran also 
said that he had heat stroke on a number of occasions in 
1943, while he was undergoing training in the desert.  He 
also said that, ever since those episodes, he has been unable 
to remain in the sun very long.  

During a VA orthopedic examination in November 1995, the 
veteran reported that he had had low back pain ever since 
1947.  He denied any traumatic injury to the low back.  The 
examiner's diagnosis was lumbosacral spondylosis.  On further 
VA orthopedic examination in November 1995, the veteran again 
gave a history of low back pain since 1946-47.  He complained 
of bilateral hip pain for about 1 year.  After evaluation, 
the diagnosis was osteoarthritis of both hips, left more 
severe than right.  

In a December 1997 statement, a VA physician said that that 
the claims file was provided and reviewed.  It was more 
likely than not that any current arthritis condition was 
secondary to the veteran's service connected conditions.  In 
a further statement, dated in January 1998, this physician 
said that his earlier statement of December 1997 was not 
transcribed correctly.  He further said that it was his 
opinion that it was not more likely than not that any current 
arthritic condition was secondary to the veteran's service 
connected disabilities.  

During a March 1998 VA neurological examination, it was noted 
that the veteran had a normal cranial nerve evaluation except 
for implant operations for cataracts.  On a further VA 
neurological examination in March 1998, the veteran gave a 
history of heat stroke with multiple fainting spells in 
California during 1943.  He said that at that time, whenever 
he was in the sun for a certain period of time he would 
become dizzy and have light headaches.  Fainting would follow 
these.  Ever since these episodes he had avoided staying in 
the sun because of fear that these symptoms would occur.  
After evaluation, the diagnoses included history of heat 
stroke and fainting.  The examiner said that there was no 
evidence of sequelae to that.  

After a further VA orthopedic examination in January 1999, 
the diagnoses included severe degenerative joint disease of 
the left hip and mild to moderate degenerative joint disease 
of the bilateral shoulders, right hip, cervical spine and 
lumbar spine.  The examiner said that it did not appear 
likely that this was a service connected problem since the 
degree of arthritis present in the veteran was within the 
range of normal for a man of his age.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.   
38 U.S.C.A. § 1110.  Service connection may be granted for 
degenerative arthritis if manifested to a compensable degree 
within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability diagnosed 
after service when all the evidence establishes that the 
disability was present during service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310(a) (1999).  
Also, the United States Court of Appeals for Veterans Claims 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen V Brown, 7 Vet. App. 430 (1995).

However, a person who submits a claim for VA benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. 
Gober, 10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The evidence detailed above does not demonstrate the 
existence of degenerative arthritis in any joint during 
service.  The first clinical evidence of degenerative 
arthritis dates from 1991, many years after service.  
Moreover, there is no clinical evidence of record that 
demonstrates that the veteran's currently diagnosed 
degenerative arthritis of the cervical spine, lumbar spine, 
hips, or shoulders is otherwise related to service.  
Therefore, the second and third Caluza criteria not being 
met, the claim for direct service connection for degenerative 
arthritis of the lumbar spine, cervical spine, hips, and 
shoulders is not plausible and so must be denied as not being 
well grounded.  

The veteran has also asserted that his currently diagnosed 
degenerative arthritis of the cervical spine, lumbar spine, 
hips, and shoulders is secondary to his service connected 
residuals of a gunshot wound to the left forearm.  There is 
no medical evidence supporting this contention.  While the 
veteran may believe that this is the case, he is a layman 
(i.e., a person without medical training or expertise) and is 
not competent to render a medical opinion concerning the 
etiology of his currently diagnosed degenerative arthritis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
competent medical evidence that there is any relationship 
between his service connected disabilities and his currently 
diagnosed degenerative arthritis.  In fact, in a January 1998 
statement, a VA physician stated that the veteran's 
degenerative arthritis was not secondary to his service 
connected disabilities.  Since the evidence does not show 
that the veteran's degenerative arthritis is proximately due 
to or the result of his service connected residuals of a 
gunshot wound to the left forearm, the third Caluza criterion 
is not met.  The claim for secondary service connection for 
degenerative arthritis of the cervical spine, lumbar spine, 
hips and shoulders is not plausible and must also be denied 
as being not well grounded.  

In regard to the veteran's claim for service connection for 
the residuals of heat prostration the Board notes that the 
service medical records do document treatment for heat 
prostration in August and September 1943.  However, it is 
apparent that any residuals of these episodes of heat 
prostration were acute and transitory since none were 
reported on the veteran's examination prior to service 
discharge and none have been identified subsequent to 
service.  It is noted in this regard that a VA neurologist 
failed to find any residuals of the veteran's inservice 
episodes of heat prostration on a recent VA neurological 
examination.  In the absence evidence of a current disability 
resulting from the in-service heat prostration, this claim is 
also not plausible and must be denied as well because it is 
not well grounded.  

II. Increased Rating On an Extraschedular Basis for the 
Residuals of a Gunshot Wound to Muscle Group VII, and an 
Increased Rating for the Residuals of a Gunshot Wound to the 
Left Forearm Consisting of Scarring.  

Review of the service medical records reveals that the 
veteran sustained a penetrating through and through gunshot 
wound to the left forearm while in combat May 1944.  Initial 
treatment at an aid station consisted of the application of 
sulfa crystals and a sterile dressing.  The veteran's 
dressing was changed at a clearing station and he was noted 
to have a fracture of the left forearm, which was set with a 
wire splint.  Upon arrival at an evacuation hospital on the 
morning of May 17, 1944, the entrance and exit wounds were 
debrided.  A large hematoma was evacuated from the palmar 
surface of the wound and several small pieces of bone lying 
free were removed.  It was noted that there was a small 
entrance wound on the palmar surface of the middle third of 
left forearm and a large (2 centimeter) exit wound on the 
dorsal surface, over the ulna.  Fine mesh gauze was placed 
over the wounds and a plaster cast was applied.  The 
tentative diagnosis was wound, perforating, right forearm in 
upper and middle third, with a compound, comminuted fracture 
of the left ulna.  

Upon arrival at a field hospital, X-rays were taken and 
showed good position of the fracture.  The veteran was noted 
to have no sensation in the fifth finger and he was unable to 
adduct the fifth finger to the fourth.  It was said that the 
ulnar nerve was either severed or severely contused.  The 
cast was removed several days later and the dressing was 
stained with thin purulent material.  The dorsal and volar 
wounds at the level of the fracture were about three inches 
in length and one and a half inches wide.  In view of the 
doubtful cleanliness of the wounds, no attempt at closure was 
made.  Dressing was applied and a cast applied with the elbow 
at a right angle and forearm maintained in original mid-
position.  In view of the veteran's nerve lesion he was 
evacuated to a general hospital and later to a hospital ship.  
In early August 1944, the veteran was noted to have some 
improvement in the use of his left hand.  

Upon admission to a general hospital in the United States in 
early August 1944 the veteran was ambulatory with his left 
arm in a plaster cast.  He had numbness in the left little 
finger and the medial half of the fourth finger due to 
paralysis of the ulnar nerve.  An X-ray of late August 1944 
showed somewhat comminuted fracture of the left ulna, with  
some bony union between the lateral and posterior cortical 
fragment, but the main portion of the fracture had not been 
repaired with new bone.  At that time the wound on the dorsal 
aspect of the forearm was healed and the wound on the volar 
aspect was granulating well.  There was no drainage and the 
wound was treated with Gentian Violet and a dry dressing.  A 
plaster cast was again applied to the left arm and elbow, 
including the palm of the left hand.  

The cast was removed in late October 1944 and an X-ray showed 
good callus formation along the medial aspect.  No further 
splinting was necessary.  Thereafter, the veteran was treated 
with whirlpool, massage and exercise.  In mid-November 1944, 
it was noted that there was limited motion of the left arm 
and no voluntary contraction of the muscles supplied by the 
ulnar nerve.  At the time of discharge from the hospital in 
early January 1945, the fracture was satisfactorily healed 
but there was apparent limitation of the elbow at 150 
degrees.  The discharge diagnoses were fracture, compound, 
comminuted, complete, mid-shaft, ulna, left; wound, 
penetrating, severe, left forearm; and paralysis of nerve, 
ulnar, left, complete.  

On further hospitalization for evaluation of his wounds in 
March 1945, it was noted that the veteran had normal elbow 
and wrist motion.  There was a very slight restriction in 
rotary motion of the forearm.  The veteran was considered to 
be fit for limited duty.  The diagnosis was contractures of 
left forearm, mild, manifested by slight losses in full 
supination and pronation, result of perforating rifle bullet 
wound of forearm, ulna being comminuted and ulnar nerve 
lacerated, healed.  

On the veteran's January 1946 separation examination, 
evaluation of the skin revealed one inch in diameter scars on 
the flexor and volar left forearm which were described as 
non-symptomatic.  Musculoskeletal evaluation revealed a 
muscle belly herniation of the left forearm wound also 
described as non-symptomatic.  

On VA medical examination in April 1949, there was a three by 
one and a half inch scar on the volar aspect of the middle 
third of the left forearm.  There was loss of muscle 
substance with herniation coming through the fascial ring 
that could be outlined very definitely.  There was a four by 
one-quarter inch scar on the dorsal aspect of the left 
forearm which was adherent and showed loss of muscle 
substance.  Neither of the scars was tender and they were 
well healed.  Strength in the left forearm was impaired by 
twenty five percent.  Motion in the left wrist and fingers 
was unimpaired.  X-ray of the left forearm showed an old 
healed fracture in the mid portion of the ulna with slight 
posterior and lateral angulation.  

On VA medical examination in November 1995 it was reported 
that the resting attitude of the left forearm and hand was 
normal.  The compartments were soft and there was no evidence 
of any rubor, calor, or swelling.  The entrance and exit 
sites of the veteran's gunshot wound were well healed and 
nontender.  There was no fluctuance or masses.  There was 
some loss of sensation and decreased motor strength 
corresponding to the fourth and fifth digits of the left 
hand.  There was range of motion in the left elbow from 0 
degrees of extension to 130 degrees of flexion.  The veteran 
had 60 degrees of external rotation of the forearm and 60 
degrees of internal rotation.  The veteran had 50 degrees of 
wrist extension and 55 degrees of wrist flexion.  

On VA neurological examination in September 1998, it was 
noted that there was diminished sensation distal to the site 
of entry of the veteran's left forearm wound.  The examiner 
noted that the entrance and exit sites were obvious with some 
local tenderness.

During a VA orthopedic examination in January 1999, the 
veteran said that, when he worked as a carpenter he had 
difficulty lifting objects because of his inability to fully 
flex his left fourth and fifth digits.  Evaluation revealed 
severe loss of fine motor coordination of the left fourth and 
fifth digits.  Almost full extension and flexion could be 
obtained both passively and actively when done very slowly 
but he could not provide reasonable grip and grip strength 
with the left fourth and fifth fingers.  It was noted that 
the left hand was essentially used as a helper and not as a 
prime mover or anything involving either fine motor skills or 
requiring moderate to strong strength requirements.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

The veteran has been assigned a 30 percent schedular rating 
for residuals of injury to Muscle Group VII of the left 
(minor) forearm under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5307, which sets forth the specific schedular 
criteria for the evaluation of injuries to Muscle Group VII.  
The 30 percent rating is assigned for severe injury to this 
muscle group in the minor upper extremity and is the maximum 
schedular rating assignable for this disability.  Therefore, 
an evaluation in excess of the currently assigned 30 percent 
for the veteran's residuals of a gunshot wound to Muscle 
Group VII in his minor upper extremity can only be assigned 
on an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b).  

Under the provisions of 38 C.F.R. § 3.321(b), an 
extraschedular rating may be assigned if there is such an 
unusual disability picture as to render impractical the 
application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  Neither of the above 
has been shown in this case.  The veteran obviously sustained 
severe damage to Muscle Group VII of the left upper extremity 
but the 30 percent schedular rating currently in effect 
contemplates such a level of disability for a minor upper 
extremity.  No marked interference with employment due to 
this disability has been demonstrated and the veteran's 
gunshot wound to the left forearm has never required frequent 
periods of hospitalization since service discharge.  
Therefore, the criteria for an evaluation in excess of 30 
percent for residuals of injury to Muscle Group VII of the 
left (minor) forearm on an extraschedular basis have not been 
met and the veteran's claim for such an increased rating must 
be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Under the criteria of 38 C.F.R.§ 4.118, Diagnostic Code 7804, 
a 10 percent evaluation is warranted for scars which are 
tender and painful on objective demonstration.  The 10 
percent rating is the only rating assignable under Code 7804.  

On the veteran's VA neurological examination in September 
1998, the examiner noted that the entrance and exit sites 
were obvious with some local tenderness.  In the Board's 
opinion such evidence indicates that the veteran has 
tenderness in the scarring on his left forearm caused by his 
in-service gunshot wound.  Since that is the case, a separate 
10 percent evaluation and no more is warranted for this 
scarring under the provisions of Diagnostic Code 7804.  


ORDER

Lacking a well grounded claim, entitlement to direct service 
connection for arthritis of the cervical spine, the lumbar 
spine, the hips, and shoulders is denied.  

Lacking a well grounded claim, entitlement to secondary 
service connection for arthritis of the cervical spine, the 
lumbar spine, the hips, and shoulders is denied.  

Lacking a well grounded claim, entitlement to service 
connection for the residuals of heat prostration is denied.

Entitlement to an increased rating on an extraschedular basis 
for the residuals of a gunshot wound to Muscle Group VII, of 
the left (minor) forearm with compound comminuted fracture 
currently assigned a 30 percent schedular disability rating 
is denied.  

Entitlement to a separate 10 percent rating for the residuals 
of a gunshot wound 
to the left forearm consisting of scarring is granted subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

